 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6
 



AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT
 
THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (this
“Agreement”) dated as of October 29, 2009, is made and entered into by and among
PENINSULA GAMING, LLC, a Delaware limited liability company (“Peninsula
Gaming”), THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability
company (“OED”), DIAMOND JO WORTH, LLC, a Delaware limited liability company
(“DJW”), DIAMOND JO, LLC, a Delaware limited liability company (“DJO”), BELLE OF
ORLEANS, L.L.C., a Louisiana limited liability company (“Amelia Belle”; together
with Peninsula Gaming, OED, DJW and DJO, hereinafter collectively referred to as
the “Borrowers” and each individually, a “Borrower”), PENINSULA GAMING CORP. a
Delaware corporation (“OED Capital”; together with the Borrowers hereinafter
collectively referred to as the “Debtors” and each individually, a “Debtor”; and
together, in their respective capacity as a creditor to a Debtor, each
of Peninsula Gaming, OED, DJW, DJO, Amelia Belle and OED Capital, hereinafter
collectively referred to as the “Subordinated Lenders” and each individually, a
“Subordinated Lender”), and WELLS FARGO FOOTHILL, INC., a California
corporation, as agent for the Lenders (as defined in the Senior Loan Agreement
defined below) (the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the parties hereto executed and delivered that certain Intercompany
Subordination Agreement dated as of June 16, 2004 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Intercompany Subordination Agreement”) and desire to amend and restate the
Existing Intercompany Subordination Agreement as provided herein; and
 
WHEREAS, the parties hereto intend that (a) the provisions of the Existing
Intercompany Subordination Agreement be hereby superseded and replaced by the
provisions hereof, and (b) by entering into and performing their respective
obligations hereunder, this transaction shall not constitute a novation; and
 
WHEREAS, the Debtors are indebted and may from time to time in the future become
indebted to a Subordinated Lender in respect of advances, loans and other
extensions of credit or other financial accommodations made from time to time by
the Subordinated Lenders to the Debtors (such indebtedness, together with all
other indebtedness and obligations of the Debtors, or any of them, to each
Subordinated Lender, however evidenced and whether now existing or hereafter
arising, is referred to herein as the “Subordinated Debt”; provided that
“Subordinated Debt” shall not include payments to OED Acquisition, LLC, a
Delaware limited liability company (“OEDA”), Peninsula Gaming Partners, LLC, a
Delaware limited liability company (“PGP”) and DJO, as applicable, as set forth
in that certain Amended and Restated Management Fees Subordination Agreement,
dated as of the date hereof, among OEDA, PGP, DJO, OED, DJW and the Agent); and
 
WHEREAS, the Borrowers, the Agent and the Lenders are parties to that certain
Amended and Restated Loan and Security Agreement dated as of even date herewith
(collectively, as amended, restated, supplemented or otherwise modified from
time to time, the “Senior Loan Agreement”), whereby the Borrowers may be
indebted to the Lender Group (as
 


LEGAL_US_W # 62526509.7
 
 

--------------------------------------------------------------------------------

 
 
defined in the Senior Loan Agreement) for certain extensions of credit
outstanding from time to time (all such indebtedness, including, without
limitation, principal, interest, fees, costs, expenses and other sums chargeable
to the Borrowers by the Agent or the other members of the Lender Group
(including interest, fees, costs and expenses accruing after an Insolvency
Proceeding (as hereafter defined) commences regardless of whether such interest,
fees, costs and expenses are deemed allowed or recoverable in any Insolvency
Proceeding (as hereinafter defined), and the Secured Obligations (as defined
below), together with any modification, amendment, refinancing or supplement
thereto, and any other obligations of the Debtors to the Agent or the other
members of the Lender Group are hereinafter referred to as the “Senior Debt”);
and
 
WHEREAS, as an inducement to the Lender Group to enter into the Loan Agreement
and to extend the credit therein, OED Capital has entered into a Guaranty dated
as of the date hereof in favor of the Agent, for the benefit of the Lender
Group, whereby OED Capital has guaranteed the Secured Obligations (as defined in
the Guaranty to which such Person is a party);
 
WHEREAS, as security for the payment of all liabilities and obligations due
under the Senior Debt, the Debtors, pursuant to the Loan Documents (as defined
in the Senior Loan Agreement), have granted to the Agent, for the benefit of the
Lender Group, a first priority lien on and unconditional security interest in
and to certain personal and real property assets of the Debtors as set forth in
the Loan Documents (collectively, said interests in and assets of the Debtors
are referred to herein as the “Collateral;” and, collectively said liens and
security interests of the Agent are referred to herein as the “Senior Lien”);
and
 
WHEREAS, as part of the consideration for the Lender Group’s extension of credit
to the Borrowers, each Subordinated Lenders has agreed, among other things,
subject to the terms and provisions of this Agreement, (i) to subordinate the
Subordinated Debt to the Senior Debt, (ii) to subordinate any lien which each
Subordinated Lender has or may have in the future in the assets or property of
any Debtor or any Subsidiary or Affiliate of the Debtors (the “Subordinated
Lien”) to the Senior Lien, and (iii) to forebear from exercising any creditor’s
remedy or taking any action against the Debtors upon any of their obligations to
each Subordinated Lender.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree
that each capitalized term used herein and not defined herein shall have the
meaning ascribed thereto in the Senior Loan Agreement, and further agree that
the Existing Intercompany Subordination Agreement is amended and restated in its
entirety pursuant to the terms hereof, and further agree as follows:
 
1.           Priority of Liens; Subordinated Debt.  Notwithstanding anything
contained in this Agreement to the contrary including, without limitation, the
date, time, manner or order of perfection or attachment of the security
interests and liens on the Collateral granted by the Debtors to the Agent or any
Subordinated Lender, and notwithstanding the usual application of the priority
provisions of the Uniform Commercial Code as in effect in any jurisdiction or
any other applicable law or judicial decision of any jurisdiction, or whether
such Subordinated Lender holds possession of all or any part of the Collateral,
or if the Agent or such Subordinated
 


LEGAL_US_W #
62526509.7                                                               
 
2

--------------------------------------------------------------------------------

 
 
Lender is perfected without filing or possession in any part of the Collateral,
the Senior Lien shall be a first, senior and prior security interest in and lien
on the Collateral, prior in interest and superior to any Subordinated Lien. The
priority of liens set forth in the previous sentence states the relative
priority of liens of the parties to this Agreement, and no party hereto
represents or warrants to any other party that such other party’s liens are
prior to any lien on the Collateral of any person who is not a party to this
Agreement (except that the each Debtor represents and warrants to the Agent that
the Senior Lien has been granted in accordance with the terms and provisions of
the Senior Loan Agreement and the other Loan Documents).  Each Subordinated
Lender agrees that if at any time such Subordinated Lender shall be in
possession of any assets or properties of the Debtors, then such Subordinated
Lender shall hold such assets or properties in trust for the Agent, for the
benefit of the Lender Group, so long as any Senior Debt remains outstanding and
until all obligations of the Lenders to make loans and other financial
accommodations to the Borrowers pursuant to the Senior Loan Agreement (the
“Commitments”) are terminated.
 
2.           Subordination of Subordinated Debt.
 
(a)           Each Subordinated Lender hereby subordinates any and all claims
now or hereafter owing to it by the Debtors, or any of them, under all or any
portion of the Subordinated Debt to any and all Senior Debt (including, without
limitation, interest, fees, costs or other payments on the Senior Debt paid or
accrued after the commencement of an Insolvency Proceeding and whether or not
such claims are deemed allowed or recoverable in any Insolvency Proceeding, and
payment of or for adequate protection pursuant to any Insolvency Proceeding),
and agrees that all Senior Debt shall be paid in full in cash to the
satisfaction of the Lender Group and the Commitments shall be terminated before
any payment may be made on the Subordinated Debt, whether of principal or
interest or other indebtedness or other obligations.
 
(b)           Each Subordinated Lender agrees not to accept, and waives any and
all rights to, any payment of any kind or form of the Subordinated Debt (from
the Debtors or otherwise) nor make any transfer to third parties not party to
this Agreement or take any other action, in any case, designed to secure
indirectly from the Debtors any payment on account of the Subordinated Debt
without the express, prior written consent of the Agent, and each Subordinated
Lender agrees to pay over to the Agent any funds that may be received by it from
the Debtors (i) as a prepayment at any time or (ii) as a payment on account of
the Subordinated Debt at any time until the Senior Debt has been paid in full in
cash to the satisfaction of the Lender Group and the Commitments have been
terminated.  In case any funds shall be paid or delivered to a Subordinated
Lender under the circumstances described in clause (i) or (ii) of the preceding
sentence before the Senior Debt shall have been paid in full in cash to the
satisfaction of the Lender Group and the Commitments have been terminated, such
funds shall be held in trust by such Subordinated Lender for and immediately
paid and delivered to the Agent (in the form received endorsed over to the
Agent).  Each Subordinated Lender further agrees not to sell, assign, transfer
or endorse any Subordinated Debt to any other Person except subject to the terms
and conditions of this Agreement.
 
(c)           Each Subordinated Lender agrees that the priority of the Senior
Debt set forth above shall continue during any insolvency, receivership,
bankruptcy, dissolution,
 


LEGAL_US_W #
62526509.7                                                               
 
3

--------------------------------------------------------------------------------

 
 
liquidation, or reorganization proceeding, or in any other proceeding, whether
voluntary or involuntary, by or against the Debtors, or any of them, under any
bankruptcy or insolvency law or laws, federal or state, relating to the relief
of debtors of any jurisdiction, whether now or hereafter in effect, and in any
out-of-court composition, assignment for the benefit of creditors, readjustment
of indebtedness, reorganization, extension or other debt arrangement of any kind
(collectively, an “Insolvency Proceeding”).  In the event of any payment,
distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, of all or any part of the
property, assets or business of the Debtors, or the proceeds thereof, or any
securities of the Debtors, to any Subordinated Lender, by reason of any
liquidation, dissolution or other winding up of any Debtor or its business or by
reason of any sale or Insolvency Proceeding, then any such payment or
distribution of any kind or character, whether in cash, property or securities,
that, but for the subordination provisions of this Section 2, would otherwise be
payable or deliverable upon or in respect of the Subordinated Debt, shall
instead be paid over or delivered directly to the Agent to be applied as payment
of the Senior Debt, to the extent necessary to repay the Senior Debt remaining
unpaid after giving effect to any concurrent payment or distribution to the
Agent.  Furthermore, no holder of the Subordinated Debt shall receive any such
payment or distribution or any benefit therefrom until the Senior Debt has been
fully paid in cash to the satisfaction of the Lender Group and the Commitments
have been terminated, after which time such payments or distributions may be
applied to payment of the Subordinated Debt.
 
 
(d)           Subject to the provisions of this Agreement, the Agent shall have
the sole right to control all aspects of liquidation of the Collateral and
disposition of the proceeds thereof, including all proceedings pertaining
thereto under any Insolvency Proceeding and the approval of any plan of
reorganization of the Debtors, or any of them, thereunder.
 
3.           Forbearance from Exercise of Certain Remedies.  Until the Senior
Debt has been paid in full in cash and the Commitments have been terminated, no
Subordinated Lender shall (a) take any action or exercise any remedy against the
Debtors, or any of them, to enforce all or any portion of the Subordinated Debt;
(b) take any action or exercise any remedy against any guarantor of or pledgor
securing the Senior Debt in order to collect any of the Subordinated Debt; (c)
commence, or join with any other creditor of the Debtors, or any of them, in
commencing any Insolvency Proceeding against the Debtors, or any of them; or (d)
take any action or exercise any remedy against any property or assets of any
guarantor of or pledgor securing the Senior Debt.  The parties hereto understand
and agree that the Agent shall have the right, but shall have no obligation, to
cure any default under the Subordinated Debt without the prior written consent
of each Subordinated Lender.  Notwithstanding anything contained in this
Agreement to the contrary, in no event shall any Subordinated Lender be entitled
to receive and retain any securities, equity or otherwise, or other
consideration provided for in (i) a plan of reorganization or otherwise in
connection with any bankruptcy or Insolvency Proceeding or (ii) any other
judicial or nonjudicial proceeding for the liquidation, dissolution or winding
up of the Debtors, or any of them, or the assets or properties of the Debtors,
or any of them, in any case unless and until the Senior Debt is paid in full in
cash to the satisfaction of the Lender Group and the Commitments are terminated.
 


LEGAL_US_W #
62526509.7                                                               
 
4

--------------------------------------------------------------------------------

 


4.           Agent’s Authority to Act.  For so long as any of the Senior Debt
shall remain unpaid, the Agent shall have the right to act as attorney-in-fact
for each Subordinated Lender and other holders of the Subordinated Debt for the
purposes specified herein and each Subordinated Lender hereby irrevocably
appoints the Agent as such Subordinated Lender’s true and lawful attorney, with
full power of substitution, in the name of such Subordinated Lender or in the
name of holders of the Subordinated Debt, for the use and benefit of the holders
of the Senior Debt without notice to the holders of Subordinated Debt or any of
their representatives, successors or assigns, to perform the following acts, at
the option of the holders of the Senior Debt, at any meeting of creditors of the
Debtors or in connection with any Insolvency Proceeding:
 
(a)           if a proper claim or proof of debt in respect of the Subordinated
Debt has not been filed in the form required in any such Insolvency Proceeding
at least ten (10) Business Days prior to the expiration of the time for filing
such claims, to file an appropriate claim for and on behalf of the holders of
Subordinated Debt;
 
(b)           to collect any assets of the Debtors distributed, divided or
applied by way of dividend or payment, or any securities issued, on account of
the Subordinated Debt and to apply the same, or the proceeds of any realization
upon the same that the Agent in its discretion elects to effect, to the Senior
Debt until all of the Senior Debt (including, without limitation, all interest
and other payments accruing or paid on the Senior Debt after the commencement of
any Insolvency Proceeding at the rate specified in the Senior Debt) has been
paid in full in cash to the satisfaction of the Lender Group, rendering any
surplus to the holders of Subordinated Debt if and to the extent permitted by
law; and
 
(c)           generally to take any action in connection with any such
Insolvency Proceeding either in its own name or in the name of each Subordinated
Lender (including without limitation voting on any plan of reorganization) that
the holders of Subordinated Debt would be authorized to take, but for this
Agreement, in the event that the Agent believes such action is necessary to
protect its interests in the Senior Debt and under this Agreement and after
first giving each Subordinated Lender five (5) days’ written notice of its
intent to take such action (to the extent such notice is practicable), provided
that the Agent agrees to permit such Subordinated Lender to take action on such
Subordinated Lender’s own behalf in connection with any such Insolvency
Proceeding as may be necessary to reasonably protect such Subordinated Lender’s
interests, as long as such action is not contrary to or in conflict with the
actions and interests of the Agent and such Subordinated Lender’s interests are
always in second position to the Senior Debt and the Senior Lien.
 
In no event shall the holder or holders of the Senior Debt be liable to any
Subordinated Lender or any other holders of the Subordinated Debt for any
failure to prove the Subordinated Debt, to exercise any right with respect
thereto or to collect any sums payable thereon.  A distribution made under this
Agreement to holders of Senior Debt that otherwise would have been made to
holder or holders of Subordinated Debt is not, as between the Debtors, or any of
them, its other creditors and holder or holders of Subordinated Debt, a payment
by the Debtors on the Senior Debt, it being understood that the provisions of
this Agreement are solely for the purpose of defining the relative rights of the
holders of Subordinated Debt, on the one hand, and the holders of Senior Debt on
the other hand.  Each Subordinated Lender represents that the Subordinated
Lenders are the sole holders of the Subordinated Debt and, except upon
satisfaction of the conditions set forth in Section 16 hereof, shall not assign,
participate, pledge, encumber or transfer any of the Subordinated Debt or any
interest therein until the Senior Debt is repaid in full in cash and the
Commitments are terminated.  The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.
 
 


LEGAL_US_W #
62526509.7                                                               
 
5

--------------------------------------------------------------------------------

 


5.           Duration and Termination.  This Agreement shall constitute a
continuing agreement of subordination and shall remain in effect until
indefeasible payment in full in cash to the satisfaction of the Lender Group of
the Senior Debt and termination of the Commitments.  The holder or holders of
Senior Debt may, without notice to any Subordinated Lender or the other holders
of the Subordinated Debt, extend or continue credit and make other financial
accommodations to or for the account of the Borrowers in reliance upon this
Agreement.  The obligations of each Subordinated Lender and the other holders of
Subordinated Debt under this Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time any payment in respect of any
Senior Debt is rescinded or must otherwise be restored or returned by a holder
of Senior Debt by reason of any Insolvency Proceeding or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Debtors or any substantial part of any Debtor’s property, or
otherwise, all as though such payment had not been made.
 
6.           Subordinated Lender’s Waivers.  All of the Senior Debt shall be
deemed to have been made or incurred in reliance upon this Agreement.  Each
Subordinated Lender expressly waives all notice of the acceptance by the Agent
of the subordination and other provisions of this Agreement and all other
notices not specifically required pursuant to the terms of this Agreement
whatsoever, and each Subordinated Lender expressly consents to reliance by the
Agent upon the subordination and other agreements as herein provided.  Each
Subordinated Lender agrees that the Agent has not made warranties or
representations with respect to the due execution, legality, validity,
completeness or enforceability of the Senior Loan Agreement and other Loan
Documents or the collectibility of the obligations thereunder, that Agent shall
be entitled to manage and supervise its loans in accordance with applicable law
and its usual practices, modified from time to time as it deems appropriate
under the circumstances, and that the Agent shall not have any liability to such
Subordinated Lender for, and such Subordinated Lender waives any claim (except
with respect to willful misconduct) that such Subordinated Lender may now or
hereafter have against Agent arising out of (i) any and all actions that the
Agent takes or omits to take (including, without limitation, actions with
respect to the creation, perfection or continuation of liens or security
interests in the Senior Debt or the Senior Lien, actions with respect to the
occurrence of an Event of Default, actions with respect to the foreclosure upon,
sale, release, or depreciation of, or failure to realize upon, the Collateral
and actions with respect to the collection of any claim for all or any part of
the Senior Debt from any account debtor, guarantor or any other party) with
respect to the documents regarding the Senior Debt or any other agreement
related thereto or to the collection of the Senior Debt or the valuation, use,
protection or release of the Collateral and/or other security for the Senior
Debt, (ii) the Agent’s election, in any proceeding instituted under Chapter 11
of Title 11 of the United States Code (11 U.S.C. Sec. 101 et seq.) (the
“Bankruptcy Code”), of the application of Section 1111 (b)(2) of the Bankruptcy
Code, and/or (iii) any making of loans to, or grant of a security interest under
Section 364 of the Bankruptcy Code by, the Debtors as debtors-in-possession.
 


LEGAL_US_W #
62526509.7                                                               
 
6

--------------------------------------------------------------------------------

 


7.           Waiver of Marshaling; No Offset.  Each Subordinated Lender agrees
that the Agent shall have no obligation to marshal any part of the Collateral or
any such other property, instruments, documents, agreements or guaranties before
enforcing its rights against any other part of the Collateral or its rights
herein as against such Subordinated Lender.  In the event such Subordinated
Lender is or becomes indebted to any Debtor, including, without limitation,
under any documents or instruments evidencing the Subordinated Debt, each
Subordinated Lender agrees that it shall pay such indebtedness in accordance
with its terms and shall not deduct from or set off against any amounts owed to
such Debtor any amounts such Debtor claims are due to it with respect to the
Subordinated Debt.
 
8.           No Contest of Security Interest.  No Subordinated Lender shall
contest the validity, perfection or enforceability of any lien or security
interest granted to the Agent by any Debtor in connection with the Senior Debt,
and each Subordinated Lender agrees to cooperate in the defense of any action
contesting the validity, perfection or enforceability of such liens or security
interests.
 
9.           Subordination Not Affected, Etc.  Nothing in this Agreement shall
be construed as affecting or in any way limiting the extension of new or
additional financial accommodation by the Lender Group to the Borrowers and the
terms and conditions hereof shall apply to such new and additional financial
accommodations.  Notwithstanding the preceding sentence or anything contained in
this Agreement to the contrary, none of the provisions of this Agreement shall
be deemed or construed to constitute a commitment or an obligation on the part
of the Lender Group to make any future loans, advances or other extensions of
credit or financial accommodation to the Borrowers.  Each Subordinated Lender
understands and agrees that all accrued interest, charges, expenses, attorneys’
fees and other liabilities and obligations under the Senior Loan Agreement shall
constitute part of the Senior Debt, and nothing in this Agreement shall be
construed as affecting or in any way limiting any indulgence granted by the
Lender Group with respect to any existing financial accommodation to the
Borrowers.  The subordinations effected, and the rights created, hereby shall
not be affected by (a) any amendment of or any addition of or supplement to any
instrument, document or agreement relating to the Senior Debt, (b) any exercise
or non-exercise of any right, power or remedy under or in respect of the Senior
Debt or any instrument, document or agreement relating thereto, (c) the release,
sale, exchange or surrender, in whole or in part, of any part of the Collateral
or any additional collateral to which the Agent may become entitled, (d) any
release of any guarantor of or pledgor securing the Senior Debt or any security
for such pledge or guaranty, or (e) any waiver, consent, release, indulgence,
extension, renewal, modification, delay or other action, inaction or omission in
respect of the Senior Debt or any instrument, document or agreement relating
thereto or any security therefor or pledge or guaranty thereof, whether or not
each Subordinated Lender shall have had notice or knowledge of any of the
foregoing and regardless of whether such Subordinated Lender shall have
consented or objected thereto.  Any provision of any document, instrument or
agreement evidencing, securing or otherwise relating to the Subordinated Debt
purporting to limit or restrict in any way any Debtor’s ability to enter into
any agreement with the Agent to amend or modify any document, instrument or
agreement evidencing, securing or otherwise relating to the Senior Debt shall be
deemed of no force or effect until the Senior Debt has been repaid in full in
cash to the satisfaction of the Lender Group and the Commitments have been
terminated.
 


LEGAL_US_W #
62526509.7                                                               
 
7

--------------------------------------------------------------------------------

 


10.           Voided Payments.  Notwithstanding anything herein that may be
construed to the contrary, to the extent that any Debtor makes any payment on
the Senior Debt which, within twelve (12) months of the date of such payment, is
subsequently invalidated, declared to be fraudulent, avoidable or preferential,
set aside or is required to be repaid to a trustee, receiver, the estate of such
Debtor or any other party under any bankruptcy act, state or Federal law, common
law or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then, to the extent of such Voided Payment, that portion of the
Senior Debt that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made.  In the event that a Voided Payment is sought to be recovered
from the Agent or any other member of the Lender Group under the Senior Loan
Agreement, an “Event of Default” under the Senior Loan Agreement shall be deemed
to have occurred and to be continuing from the date of such recovery from the
Agent or any such other member of the Lender Group of such Voided Payment until
the full amount of such Voided Payment is fully and finally restored to the
Agent or such other member of the Lender Group and until such time the
provisions of this Agreement shall be in full force and effect.
 
11.           Violation of Agreement by Debtors.  Each Debtor hereby consents to
this Agreement, agrees to abide by the terms hereof, agrees to make no payments
or distributions contrary to the terms and provisions hereof and to do every act
and thing necessary to carry out such terms and provisions.  Each Debtor agrees
that should it make any payment in contravention of any provision of this
Agreement the maturity of said Senior Debt may be accelerated in accordance with
the terms of the Senior Loan Agreement.
 
12.           Waiver.  Irrespective of the due date of any of the Subordinated
Debt, each Subordinated Lender hereby expressly waives any and all rights to
payment by any Debtor of the Subordinated Debt prior to repayment in full in
cash of the Senior Debt and termination of the Commitments.
 
13.           Immediate Effect.  This Agreement shall be effective immediately
upon its execution by each of the parties hereto, and there are no conditions
precedent or subsequent to the effectiveness of this Agreement.
 
14.           Inducement.  As an inducement to, and part of the consideration
for, the Lender Group’s extension of credit to the Borrowers, which each
Subordinated Lender and the Debtors acknowledge that the Agent and the other
members of the Lender Group would be unwilling to do without this Agreement,
each Subordinated Lender agrees, among other things, (i) to subordinate the
Subordinated Lien to the Senior Lien, (ii) to subordinate the Subordinated Debt
to the Senior Debt, and (iii) to forebear from exercising any creditor’s remedy
or taking any action against any Debtor upon any of its obligations to each
Subordinated Lender until the Senior Debt has been paid in full in cash to the
satisfaction of the Lender Group and termination of the Commitments.
 
15.           Successors and Assigns; Continuing Effect, etc.  This Agreement is
being entered into for the benefit of, and shall be binding upon, the Agent,
each Subordinated Lender, the Debtors and their respective successors and
assigns.  The Agent or any other member of the Lender Group under the Senior
Loan Agreement may assign or participate out to other parties any portion of its
interest under the Senior Debt and no such assignee or participant shall be
required to become a signatory hereto.  Any assignee or transferee of each
Subordinated Lender shall execute and deliver to the other parties hereto an
agreement pursuant to which they will become parties hereto as fully as if they
were signatories hereto and providing for the effectiveness of this Agreement as
to such transferee or assignee and other parties.  This Agreement shall be a
continuing agreement, shall be irrevocable and shall remain in full force and
effect so long as any of the Senior Debt or the Subordinated Debt is outstanding
and so long as the Senior Loan Agreement has not been terminated and the
Commitments remain in place.
 


LEGAL_US_W #
62526509.7                                                               
 
8

--------------------------------------------------------------------------------

 
 
16.           Notification of Defaults.  Each Subordinated Lender shall
immediately give written notice to the Agent of a default or an event of default
by the Debtors under the Subordinated Debt.  Each Subordinated Lender
understands that, subject to any grace or cure period under such Subordinated
Lender’s agreements with the Debtors, any default by the Debtors under the
Subordinated Debt is, automatically, an event of default of the Debtors under
the Senior Debt.  Nothing in this Agreement shall be interpreted to limit or
restrict the right of the Agent and each Subordinated Lender to waive any
default under their respective documents, and each  Subordinated Lender agrees
that any waiver by each Subordinated Lender will be in writing and provided to
the Agent.
 
17.           Notices.  Any notices, consents, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to be given to any party or parties (a) upon delivery to the
address of the party or parties set forth below if delivered in person or by
courier or if sent by certified or registered mail (return receipt requested),
or (b) upon dispatch if transmitted by telecopy or other means of facsimile
transmission, in any case to the party or parties at the telecopy numbers set
forth below:
 



If to a Debtor:
PENINSULA GAMING, LLC
 
c/o Peninsula Gaming Partners, LLC
 
600 Star Brewery Dr., Ste. 110
 
Dubuque, Iowa  52001
 
Attn:  Natalie Schramm
 
Fax No.  (563) 690-1394
   
If to a Subordinated
 
Lender:
PENINSULA GAMING, LLC
 
c/o Peninsula Gaming Partners, LLC
 
600 Star Brewery Dr., Ste. 110
 
Dubuque, Iowa  52001
 
Attn:  Natalie Schramm
 
Fax No.  (563) 690-1394



 


LEGAL_US_W #
62526509.7                                                               
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
If to Senior Lender:
WELLS FARGO FOOTHILL, INC.

 
2450 Colorado Avenue, Suite 3000 West

 
Santa Monica, California 90404

 
 
Attention: Business Finance Division Manager

 
 
Fax No. (310) 453-7413

 
 
with copies to:
PAUL, HASTINGS, JANOFSKY & WALKER LLP

 
600 Peachtree Street, NE, Suite 2400

 
Atlanta, Georgia 30308-2222

 
 
Attention: Cindy J. K. Davis, Esq.

 
 
Fax No. (404) 815-2424

 
Any party hereto may designate any other address or telecopy number, as
applicable, to which any notices or other communications shall be given by
notice duly given hereunder; provided, however, that any such notice of other
address or telecopy number shall be deemed to have been given hereunder only
when actually received by the party to which it is addressed.
 
18.           Amendments; Modifications.  This Agreement may not be modified,
altered or amended except by an agreement in writing executed by all of the
parties hereto.
 
19.           Amendment of Loan Documents.  Each Subordinated Lender and the
Debtors agree to forbear from (a) modifying, altering or amending any payment
term of any loan document or any other document, instrument or agreement
evidencing the Subordinated Debt, (b) modifying, altering or amending any other
term of any loan document or any other document, instrument or agreement
evidencing the Subordinated Debt in any manner adverse to either the Debtors or
the Agent, and (c) from granting (in the case of the Debtors) and receiving (in
the case of any Subordinated Lender) any collateral or other security of any
nature to secure the Subordinated Debt.
 
20.           Cost and Expenses of Enforcement.  Each Subordinated Lender agrees
to pay all costs and expenses including, without limitation, reasonable
attorneys’, paralegals’ and other professionals’ fees of every kind, paid or
incurred by the Agent in enforcing its rights hereunder against each
Subordinated Lender, including, but not limited to, litigation instituted in a
state or federal court, as hereinafter provided (including proceedings under the
Bankruptcy Code) in endeavoring to collect the Senior Debt or in so enforcing
this Agreement, or in defending against any defense, cause of action,
counterclaim, setoff or cross claim based on any act of commission or omission
by the Agent with respect to the Senior Debt promptly on demand of the Agent or
other person paying or incurring the same.
 
21.           TO INDUCE THE AGENT AND THE OTHER MEMBERS OF THE LENDER GROUP TO
AFFORD FINANCIAL ACCOMMODATIONS TO THE BORROWERS, EACH SUBORDINATED LENDER
IRREVOCABLY AGREES THAT ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT
OR IN CONSEQUENCE OF THIS AGREEMENT SHALL BE INSTITUTED AND LITIGATED ONLY IN
COURTS HAVING SITUS IN THE CITY OF NEW YORK, NEW YORK AND EACH SUBORDINATED
LENDER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR
FEDERAL COURT LOCATED AND HAVING ITS SITUS IN SAID CITY AND STATE.  EACH
SUBORDINATED LENDER HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS,
AND EACH SUBORDINATED LENDER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS.  THE PARTIES CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE AGENT OR EACH
SUBORDINATED LENDER AT THE RESPECTIVE ADDRESSES SET FORTH HEREIN IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT, OR OTHERWISE.
 


LEGAL_US_W #
62526509.7                                                               
 
10

--------------------------------------------------------------------------------

 
 
22.           Waiver of Claims; Trial by Jury.  EACH SUBORDINATED LENDER WAIVES
EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF, THAT SUCH SUBORDINATED
LENDER MAY NOW HAVE, OR HEREAFTER MAY HAVE, TO ANY ACTION BY THE AGENT IN
ENFORCING THIS AGREEMENT AND RATIFIES AND CONFIRMS WHATEVER THE AGENT MAY DO
PURSUANT TO THE TERMS HEREOF AND AGREES THAT THE AGENT SHALL NOT BE LIABLE FOR
ANY ERRORS OF JUDGMENT OR MISTAKE OF FACT OR LAW EXCEPT FOR WILLFUL MISCONDUCT
OF AGENT.  THE AGENT AND EACH SUBORDINATED LENDER, AND EACH ONE OF THEM,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT ANY ONE OF THEM MAY HAVE TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION HEREWITH OR ANY COURSE OF CONDUCT OR COURSE OF DEALING, IN WHICH
THE AGENT AND EACH SUBORDINATED LENDER ARE ADVERSE PARTIES.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER GROUP TO MAKE LOANS AND OTHER FINANCIAL
ACCOMMODATIONS TO THE BORROWERS.
 
23.           Governing Law; Benefit of Agreement.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to the conflict of law, principles thereof other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law.  All of the
understandings, agreements, covenants and representations contained herein are
solely for the benefit of the Agent, the other members of the Lender Group and
each Subordinated Lender, and there are no other persons who are intended to be
benefited in any way whatsoever by this Agreement.
 
24.           Severability.  In the event any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 


LEGAL_US_W #
62526509.7                                                               
 
11

--------------------------------------------------------------------------------

 


25.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
 
26.           Perfection and Release of Liens.  Upon the Agent’s reasonable
request (which request shall be in writing), each Subordinated Lender hereby
agrees to execute and deliver such documents, instruments, lien releases,
assignments and financing statements and do such acts as may be necessary in
order for the Agent to establish and maintain a first, valid, prior and
perfected security interest in the Collateral.  In the event of any sale or
other disposition of all or any part of the Collateral prior to payment in full
of the Senior Debt, upon request by the Agent, each Subordinated Lender shall
execute releases, assignments, UCC terminations and other similar agreements
that are reasonably requested by the Agent from time to time.  Until payment and
satisfaction in full of the Senior Debt, each Subordinated Lender shall
cooperate fully in releasing the Subordinated Lien, if in existence at such
time, as soon as practicable upon the reasonable request of the Agent.
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


LEGAL_US_W #
62526509.7                                                               
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 



   
PENINSULA GAMING, LLC, a Delaware
   
a Louisiana liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
         
THE OLD EVANGELINE DOWNS, L.L.C.
   
a Louisiana liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
         
DIAMOND JO WORTH, LLC, a Delaware
   
limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
         
DIAMOND JO, LLC, a Delaware
   
limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
         
BELLE OF ORLEANS, L.L.C., a Louisiana
   
limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO



  Amended and Restated Intercompany Subordination Agreement 
 

--------------------------------------------------------------------------------

 

 
PENINSULA GAMING CORP., a Delaware
   
limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO

 
Amended and Restated Intercompany Subordination Agreement 
 
 
 
 

--------------------------------------------------------------------------------

 
 



 
WELLS FARGO FOOTHILL, INC.,
   
a California corporation as agent
       
By:
/s/Patrick McCormack
   
Name:  Patrick McCormack
   
Title:    Vice President

 
 
 
 
 
 
 
Amended and Restated Intercompany Subordination Agreement 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

